department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number release number release date date date uil legend t z dear letter of date requesting a ruling under sec_4947 of the internal_revenue_code ordinary complex_trust taxable under sec_661 et seq of the code t has represented that it has filed income_tax returns and paid taxes in accordance with those provisions same transaction that is the subject of this present ruling that earlier ruling held this is in response to your letter dated date as supplemented by your t was created by a_trust instrument dated z t has described itself as an not long ago t received a ruling from the internal_revenue_service regarding the income of t paid for a purpose specified in sec_170 will be paid pursuant to the terms of t and t will be entitled to a deduction under sec_642 in computing taxable_income of distributions of t gross_income paid to qualified charitable organizations presently t has the power under the terms of its trust instrument to distribute part or all of t’s income to charitable organizations as selected by its trustees thus t proposes from time to time to distribute its income for charitable purposes in its ruling_request t made the following representation t is not exempt from tax under sec_501 of the code and a deduction has not been allowed under sec_170 sec_545 sec_642 sec_2055 sec_2106 or for any amounts contributed or retained in the trust t t has not permanently set_aside any amounts for a purpose specified in sec_170 any trust income distributed in accordance with the terms of the trust to one or more charitable organizations will be distributed free of trust t has requested the following ruling ruling requested the distribution of t’s income to charitable organizations in the exercise of the trustees power to make discretionary distributions will not result in the characterization of t as a split interest trust under sec_4947 of the code law and analysis sec_4947 of the code provides in substance that in the case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and which has amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 certain private_foundation rules will be applicable to such split-interest_trusts including sec_4941 of the code based on the representations made by t in its ruling_request we understand that t is not exempt from tax under a of the code and further t does not hold amounts in trust devoted to charitable purposes for which as deduction was previously allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 conclusion follows accordingly based on the facts and representations submitted we rule as the distribution of t’s income to charitable organizations in exercise of the trustees’ power to make discretionary distributions will not result in t being described as a_trust coming under or within the provisions of sec_4947 of the code this ruling is based on the facts as they were presented and on the this ruling is directed only to the organization that requested it section we express no opinion of the tax consequences to t under any other section of this ruling will be made available for public inspection under sec_6110 of the the code code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice k of the code provides that it may not be used or cited by others as precedent understanding that there will be no material changes in these facts because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records being sent to your authorized representative name and telephone number are shown in the heading of this letter enclosure notice robert c harper jr manager exempt_organizations technical group if you have any questions about this ruling please contact the person whose pursuant to a power_of_attorney on file with this office a copy of this ruling is sincerely
